Citation Nr: 1106970	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease (DDD) of the lumbar spine prior to 
December 17, 2008.

2.  Entitlement to an initial evaluation in excess of 40 percent 
for DDD of the lumbar spine from December 17, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had active service from April 2002 to April 2006. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2006 by a Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Prior to December 17, 2008, resolving all doubt in the 
Veteran's favor, the lumbar spine DDD was not manifested by 
incapacitating episodes but there were muscle spasms and guarding 
severe enough to result in an abnormal gait.  

2.  From December 17, 2008, the Veteran's lumbar spine DDD is not 
manifested by ankylosis of any kind nor are incapacitating 
episodes shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for DDD 
of the lumbar spine, but not higher, are met for the entire 
period of time covered by the appeal that is prior to December 
17, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.71a, Diagnostic Codes 5242, 5243 (2010).
  
2.  The criteria for an initial evaluation in excess of 40 
percent for DDD of the lumbar spine are not met for any period of 
time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5242, 
5243 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected lumbar spine DDD 
is worse than originally rated.  The RO originally awarded 
service connection for lumbar spine DDD in the August 2006 rating 
decision currently on appeal.  In particular, the RO assigned a 
10 percent disability rating for the Veteran's lumbar spine DDD 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral 
disc disease of the spine), effective April 2, 2006.  The Veteran 
was notified of this decision and timely perfected this appeal.

Following the submission of additional evidence, the RO increased 
the Veteran's disability evaluation for lumbar spine DDD to 40 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243, 
effective December 17, 2008.  The hyphenated code was intended to 
show that the Veteran's lumbar spine DDD includes symptoms of 
degenerative arthritis of the spine (Diagnostic Code 5242) and 
intervertebral disc disease syndrome (IVDS) (Diagnostic Code 
5243).  See April 2009 rating decision.  

The RO also awarded separate 10 percent evaluations for left and 
right lower extremity sciatica with complex sensory deficits 
under Diagnostic Codes 5243-8620, effective December 17, 2008.  
The hyphenated code was intended to show that the Veteran's 
sciatica includes symptoms of IVDS (Diagnostic Code 5243) and 
neuritis of the sciatic nerve (38 C.F.R. § 4.124a, Diagnostic 
Code 8620).  To date, the Veteran has not expressed disagreement 
with the disability ratings or effective dates assigned for the 
left and right lower extremity sciatica with complex sensory 
deficits.  Therefore, these issues are not before the Board for 
appellate consideration at this time. 

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered. In initial ratings 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Based upon the guidance of the Court in Fenderson, and 
for the reasons discussed in greater detail below, the Board 
finds that staged ratings are applicable in this case.  
  
Generally, "pyramiding," the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.

The United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation due to 
pain which is supported by adequate pathology and evidenced by 
the visible behavior of the Veteran undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight 
bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  
It is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2010).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine (General Formula), unless the disability is 
rated under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (renumbered as Diagnostic Code 
5243) (Formula Based on Incapacitating Episodes).  See 68 Fed. 
Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003). 

The amended regulations established new diagnostic codes for the 
various spine disabilities and are codified at 38 C.F.R. § 4.71a 
(2010).  Other than a disability involving IVDS, the different 
disabilities are evaluated under the same rating criteria.  The 
new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; Diagnostic 
Code 5237 Lumbosacral or cervical strain; 
Diagnostic Code 5238 Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative arthritis 
of the spine (see also diagnostic code 
5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new General Rating Formula for Diseases and Injuries of 
the Spine, (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  

A 10 percent evaluation is provided for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of the height.  A 20 
percent evaluation is provided for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
assigned where there is evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

In addition, several notes outline additional guidance for 
applying the new rating formula.

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also, Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the total 
duration of incapacitating episodes over the past 12 months or by 
using the General Formula, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  

An evaluation of 60 percent, the maximum schedular rating, 
requires IVDS with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
evaluation of 40 percent requires IVDS with incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 20 percent 
evaluation requires IVDS with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 10 percent evaluation requires IVDS 
with incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

In addition, several explanatory notes outline additional 
guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in each 
spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.   

Plate V provides a pictorial of the normal range of motion for 
the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2010). 
   
Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
showed that the Veteran presented to sick call in July 2002 with 
subjective complaints of back pain after slipping in the shower.  
The impression was back pain.  

The Veteran returned to sick call in March 2004 on more than one 
occasion and reported subjective complaints of radiating back 
pain.  A physical examination showed positive straight leg raise 
testing at 45 degrees.  Range of motion testing showed forward 
flexion to 90 degrees, extension to 30 degrees, right lateral 
flexion to 30 degrees before pain, and left lateral flexion to 45 
degrees.  The Veteran had an abnormal, slow, and guarded gait.  
The impression was low back pain.  Magnetic resonance imaging 
(MRI) scans of the spine performed that same month were normal.  
The Veteran was placed on physical profile.  The Board notes that 
the Veteran's physical profile was repeatedly renewed until 
discharge from service. A physical examination later in the month 
also showed that he had muscle spasms. 

In September 2005, range of motion testing showed forward flexion 
to 20 degrees and extension to 0 degrees.  No neurological 
abnormalities were found and the Veteran's reflexes and pulses 
were normal.  The impression was right-sided sciatica, 
questionable herniated nucleus pulposus (HNP).  MRI of the lumbar 
spine showed mild DDD at L3-S1 with no significant central spinal 
canal or neural foraminal narrowing.  

The Veteran presented to D. Smith, D.O. in September 2005 for the 
purpose of establishing care.  He reported subjective complaints 
of back pain (with radiation to the legs and feet).  The Veteran 
described his back pain as intermittent since service and his 
symptoms were exacerbated by rolling over and walking.  He 
obtained some relief from his symptoms with rest.  The Veteran 
was a regular golfer and was active in doing physician exercise.  
It was noted that the Veteran worked as an air traffic 
controller.  A review of systems was significant for low back and 
leg pain.  

A physical examination showed the Veteran to be in some distress.  
Straight leg raise testing was positive at 30 degrees and 
evidence of tenderness at the sacroiliac joint and paraspinals 
was noted.  The impression was left hip and leg pain secondary to 
L4-5 radiculopathy, left lower extremity proximal muscle 
weakness, and bilateral sacroiliitis.   

Upon physical examination in October 2005, Dr. Smith found pain, 
spasms, and tenderness (without radiculopathic pain down the 
legs).  X-rays of the lumbar spine were interpreted to show a 
significant amount of disc bulging at L3-S1.  MRI of the lumbar 
spine showed a "milder" form of the bulging.  According to Dr. 
Smith, the Veteran's condition "definitely worsened" since 
March of last year.  The impression was bulging disc at L3-S1 
with multiple somatic dysfunctions.  

STRs dated October 2005 also diagnosed the Veteran as having 
sciatica and suspected HNP, as well as HNP and disc herniation.

A private neurosurgery examination was conducted in October 2005.  
The Veteran's past medical history was significant for a three-
year history of axial back pain with occasional radiation down 
the hamstring and calf muscles.  Motor and sensory examinations 
were normal and straight leg raise testing was negative.  
According to the examiner, there was no clear anatomical cause 
for the Veteran's pain symptoms.  The examiner encouraged 
conservative treatment, including weight loss.      

The Veteran reported continued complaints of pain in a December 
2005 follow-up appointment with Dr. Smith.  A physical 
examination showed evidence of multiple tender points, restricted 
range of motion, and pain with range of motion.  

The Veteran returned to Dr. Smith in January 2006 for additional 
care.  He continued to report subjective complaints of radiating 
pain.  A physical examination revealed multiple tender points, 
restricted range of motion, and pain.  The impression was DDD, 
bulging discs at L3-S1, and multiple somatic dysfunctions.

The Veteran returned to sick call in March 2006 with subjective 
complaints of low back pain.  His past medical history was 
significant for bulging discs at L3-S1.  The Veteran took Mobic 
for back pain and obtained some relief from injections.  A 
physical examination found the Veteran to be in acute distress.  
Loss of the lordotic curve was noted and tenderness, muscle 
spasms, and painful loss of range of motion were found.  The 
Veteran's posture was also abnormal and straight leg raise 
testing was positive.  The impression was herniated 
intervertebral disc.

The Veteran reported in conjunction with his discharge that he 
took Mobic, Motrin and occasionally, Lortab or Percocet.  
However, usage of these medications interfered with the Veteran's 
responsibilities as an air traffic controller.  The Veteran's 
past medical history was significant for back problems, including 
bulging discs and DDD.  It was noted that the Veteran continued 
to work with an osteopath and that surgery was not indicated.    

The first pertinent post-service evidence of record is dated June 
2006.  The Veteran was afforded a VA general medical examination 
(GME) and he reported subjective complaints of back pain.  The 
Veteran's gait was normal.  It was noted that the Veteran was an 
unemployed air traffic controller.  However, the examiner stated 
that the Veteran was independent in his activities of daily 
living (ADLs) and that there was no general medical condition 
which would interfere with his employability or occupation.  The 
examiner indicated that the Veteran was afforded a separate 
examination to address his orthopedic complaints.

The Veteran was afforded a VA Compensation and Pension (C&P) 
spine examination in June 2006 as well.  The Veteran reported 
intermittent daily low back pain since discharge from service 
with progressive worsening over time.  He also experienced 
weakness and stiffness in the low back, occasional swelling in 
the feet, and sensations of instability and giving way in the 
left leg.  The Veteran rated his pain as a "two" on a scale of 
one to ten (with ten being the most severe).  However, the 
Veteran reported flare-ups a "couple times" per week which 
increased his pain to an "eight."  Flare-ups were associated 
with physical activity such as walking or standing.  The Veteran 
obtained some relief from his symptoms with Flexeril and Lortab.  

A physical examination revealed the Veteran to be alert and 
oriented, although he walked with a slight limp favoring his left 
foot.  He was able to don and doff his clothes and shoes without 
assistance.  The examiner noted evidence of normal alignment of 
the thoracolumbar spine.  There was, however, slight increase in 
tenderness and tone in the paraspinous muscles at L5-S1.  No 
evidence of scoliosis or pelvic tilt was found.  Forward flexion 
was to 80 degrees, while extension was to 25 degrees.  Lateral 
flexion was to 25 degrees and rotation was to 20 degrees.  The 
examiner noted the presence of increased pain and discomfort as 
evidenced by the Veteran's guarding, grunting, and moaning.  
Repetitive movement showed no evidence of changes in range of 
motion.  

The impression was sprain and strain of the lumbosacral spine 
with DDD.  According to the examiner, during flare ups there 
"could" be an increase limitation of range of motion, but the 
examiner was unable to determine the degree of change without 
resort to mere speculation.      

The Veteran also received treatment at the Columbus Air Force 
Base Aerospace Medicine Clinic (CAFB) in August 2006.  The 
Veteran reported having intermittent low back pain for the past 
four years with increasing intensity during the previous two 
years.  A physical examination showed evidence of tenderness in 
the left lower back and a loss of the normal lordotic curve.  The 
Veteran had normal reflexes in the knees bilaterally with a 
decrease in the Achilles.  Straight leg raise testing was 
negative.  The Veteran was described as neurologically normal.  
The impression was backache.  The Veteran declined prescription 
narcotics at that time, indicating that he was "getting 
better."

The Veteran indicated in an October 2006 follow-up note that he 
had limited mobility and decreased exercise tolerance.  However, 
it was noted that the Veteran was able to walk approximately 30 
miles per week.  The Veteran also reported flare-ups of 
increasing frequency and some initial left lower extremity 
weakness when first standing.  Although straight leg raise 
testing was negative, the Veteran stated that flexion of the hips 
reproduced radicular symptoms in the left lower extremity.  The 
impression was backache, chronic pain, multi-disc disease, and 
obesity.    

In a November 2006 follow-up appointment, the Veteran reported 
continued complaints of back pain, particularly in the past two 
to three months.  It was noted that the Veteran received some 
relief from his symptoms with an epidural, but he still 
experienced shooting pain down the legs (left greater than right) 
and left leg weakness while walking.  A physical examination of 
the Veteran's back revealed mild pain on straight leg raise 
testing on the left.  No pain was noted on the right with 
straight leg raise testing.  The Veteran was also noted to have 
full range of motion and the ability to ambulate without 
difficulty.  The impression was lumbago.  The Veteran was also 
encouraged to lose weight and exercise.  A notation on the 
examination report indicated that the Veteran worked as an air 
traffic controller.    

The Veteran submitted statements in support of his claim dated 
July and September 2007.  In particular, the Veteran indicated 
that his DDD affected his ability to work as an air traffic 
controller.  The Veteran also stated that his back problems 
affected the way he lived and managed his life.  He expressed 
concern about his future ability to keep his job as an air 
traffic controller because of problems maintaining a "Class II 
flight physical."  He reported weekly extreme flare-ups of pain 
and limited mobility.  

The Veteran was afforded another VA C&P spine examination in 
December 2008.  He reported subjective complaints of lumbosacral 
spine pain with radiation to the left lower extremity.  The 
Veteran also experienced radiating pain to the right lower 
extremity within the past two years.  The Veteran described his 
average pain as a "four" on a scale of one to ten (with ten 
being the most severe).  His pain level increased to "seven" or 
"eight" with flare-ups.  Minor flare-ups, according to the 
Veteran, occurred approximately once per week, while major flare-
ups occurred once every three to four months.  Minor flare-ups 
lasted two to three days, while major flare-ups lasted anywhere 
from two days to three weeks.  Flare-ups were precipitated by 
activity.  He obtained some relief from his symptoms with rest 
and Motrin, but he was unable to work as an air traffic 
controller during major flare-ups because he became too 
distracted.  He missed approximately eight to ten days of work 
per year due to major flare-ups.  The Veteran denied any surgery 
or bowel or bladder complaints, but he stated that he had 
numbness in the lower extremities and weakness in the lower limbs 
(left worse than right).  The Veteran wore a brace "95 percent 
of the time," and used a cane during major flare-ups.

A physical examination showed normal gait and posture.  The 
Veteran used no assistive devices and was able to walk on his 
heels and toes and perform tandem walking.  He was unable to 
squat.  The examiner noted the presence of slight scoliosis with 
a curve to the left in the lower spine.  The Veteran's spinal 
curve was normal except for flattening of the lumbar spine.  No 
evidence of pelvic tilt was found, but the examiner noted 
bilateral spasm in the lower thoracic spine and spinal 
tenderness.  Range of motion on forward flexion was to 35 degrees 
with pain.  Extension was to 34 degrees with pain.  Left lateral 
flexion was to 6 degrees with pain, and right lateral flexion was 
to 14 degrees with pain, while rotation was to 12 and 14 degrees, 
respectively, with pain.  The Veteran had pain throughout the 
ranges of motion.  Additional loss of range of motion was noted 
particularly on flexion (limited to 6 degrees) and extension 
(limited to 14 degrees) following three repetitions.  

Straight leg raise testing was positive at 35 degrees in the 
right leg and 25 degrees in the left leg.  No incapacitating 
episodes were noted in the past 12 months.  X-rays of the lumbar 
spine were interpreted to show no significant abnormality.  The 
impression was lumbar spine strain with sacralization of L5 with 
chronic pain, flare-ups, and limitation of motion.  The examiner 
also diagnosed the Veteran as having sciatica with complex 
sensory deficits in both lower limbs (with normal motor 
functioning).

Resolving all doubt in the Veteran's favor, the Board finds that 
an initial 20 percent evaluation for lumbar spine DDD, but not 
higher, is warranted for the entire period of time covered by the 
appeal that is prior to December 17, 2008.

As noted above, a 20 percent evaluation is provided for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.   

Here, the Veteran was noted to have abnormal gait in service as a 
result of spasms and guarding.  See STRs dated March 2004 and 
March 2006; Dr. Smith's October 2005 private treatment note.  In 
addition, the Veteran was placed on physical profile in March 
2004 and the profile was repeatedly renewed until discharge from 
service.  These symptoms also persisted after discharge from 
service.  See June 2006 VA C&P examination report.  Accordingly, 
the Board finds that the Veteran is entitled to an initial 
evaluation of 20 percent for lumbar spine DDD, but not higher, 
for the entire period of time covered by the appeal that is prior 
to December 17, 2008.

The Veteran is not, however, entitled to an initial evaluation in 
excess of 20 percent for lumbar spine DDD for any period of time 
covered by the appeal that is prior to December 17, 2008.  In 
this regard, a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or for 
favorable ankylosis of the entire thoracolumbar spine.  
Disability ratings in excess of 40 percent require unfavorable 
ankylosis.  

The Board acknowledges that the Veteran had forward flexion to 20 
degrees in service in September 2005.  However, this measurement 
appeared as an isolated finding not representative of the 
Veteran's overall disability picture.  Notably, aside from the 
September 2005 measurement, the Veteran's forward flexion for the 
period of time covered by the appeal prior to December 17, 2008 
routinely ranged from 80 to 90 degrees even taking into 
consideration the Veteran's subjective complaints of painful 
motion.  See March 2004 STR; June 2006 VA C&P examination report.  
Moreover, the record is silent for any diagnosis of or treatment 
for ankylosis of any kind in the period of time covered by the 
appeal that is prior to December 17, 2008.  Accordingly, the 
Board finds that the Veteran is not entitled to an initial 
evaluation in excess of 20 percent for the period of time covered 
by the appeal that is prior to December 17, 2008.  

In the absence of a diagnosis of or treatment for ankylosis of 
any kind, the Board further finds that the Veteran is not 
entitled to an initial evaluation in excess of 40 percent for any 
period of time covered by this appeal.  The General Formula makes 
clear that an evaluation in excess of 40 percent requires 
unfavorable ankylosis.  However, STRs, post-service treatment 
records, and VA treatment records and examination reports dated 
June 2006 and December 2008 revealed that the Veteran continued 
to have some range of motion in his spine.  There is also no 
indication that the Veteran's limited range of motion of the 
lumbar spine more nearly approximates the criteria for 
unfavorable ankylosis of either the entire thoracolumbar spine or 
the entire spine.  Accordingly, the Veteran is not entitled to an 
initial evaluation in excess of 40 percent for lumbar spine DDD 
for any period of time covered by this appeal.

The Board is aware that the Veteran has expressed his opinion 
regarding entitlement to an increased initial rating for his 
service-connected lumbar spine DDD.  See statements dated July, 
August, and September 2008.  The Court has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within the 
personal knowledge and observations of the witness.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Here, the 
Veteran is competent to report symptoms of limitation of motion, 
weakness, fatigue, pain, etc.  The Board also finds these reports 
to be competent, credible and probative.  However, the Board 
finds that the Veteran's complaints in this regard are 
contemplated in the currently assigned staged disability ratings.  
To the extent that the Veteran's statements can be construed to 
be a claim for an initial rating in excess of that which is 
assigned by the Board, the Board finds that the Veteran's 
statements in this regard are outweighed by the other more 
probative evidence of record.
 
In that regard, the Board finds that the June 2006 and December 
2008 VA C&P examination reports are highly probative evidence 
regarding the Veteran's limitation of motion and whether he has 
ankylosis of any kind as a result of his service-connected lumbar 
spine DDD.  These examinations were conducted by medical 
professionals with specialized training and expertise and were 
based on an interview with and physical examination of the 
Veteran.  As such, the Board finds that the statements made by 
medical professionals regarding the Veteran's limitation of 
motion (and therefore, the absence of ankylosis) are entitled to 
greater weight than the Veteran's lay statements.

The Board has considered whether the criteria set forth in 
Diagnostic Code 5243 for IVDS are applicable in this case.  In 
light of the Veteran's diagnosed lumbar spine DDD, the Board 
finds that it is.  However, the rating formula for IVDS makes 
clear that incapacitating episodes of a varying number of weeks 
during the past 12 months are required.  In this case, the Board 
finds that the Veteran is not entitled to an evaluation in excess 
of 20 percent under the rating formula for IVDS for any period of 
time covered by the appeal that is prior to December 17, 2008, 
nor is he entitled to an evaluation in excess of 40 percent for 
any period of time covered by this appeal because there is no 
evidence in the Veteran's claims file to indicate that he 
experienced an incapacitating episode necessitating bedrest as 
required by Diagnostic Code 5243, Note 1 (i.e., bed rest 
prescribed by a physician and treatment by a physician).

The Board is aware that the Veteran reported on more than one 
occasion during the pendency of this appeal that he experienced 
symptoms which resulted in missed work.  For example, it was 
noted in December 2008 that the Veteran missed eight to ten days 
of work per year due to major flare-ups.  While the Board is 
sympathetic to the Veteran's reported symptoms to include flare 
ups, Note 1 to Diagnostic Code 5243 makes clear that an 
incapacitating episode as defined by VA requires bedrest 
prescribed by a physician and treatment by a physician.  In this 
case, however, there is no indication contained in the claims 
file that the Veteran was directed by a physician to remain in 
bed at any time during the period of time covered by the appeal 
as a result of his service-connected lumbar spine DDD.  In fact, 
the Veteran specifically denied having any incapacitating 
episodes at the time of the most recent December 2008 VA C&P 
examination.  Accordingly, neither an initial evaluation in 
excess of 20 percent prior to December 17, 2008, nor an initial 
evaluation in excess of 40 percent for lumbar spine DDD is 
warranted in this case under Diagnostic Code 5243.

The Board has also considered the applicability of 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  In particular, the General Rating 
Formula directs the rater to consider Diagnostic Code 5003 
(degenerative arthritis) for disabilities rated under Diagnostic 
Code 5242 (degenerative arthritis of the spine).  According to 
Diagnostic Code 5003, degenerative arthritis established by x-ray 
findings will be rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
When however, the limited motion of the specific joint or joints 
involved would be non-compensable under the appropriate 
diagnostic codes, a 10 percent rating is assigned for each 
involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, 
however, arthritis is rated as 10 percent disabling when shown by 
x-ray evidence of the involvement of two or more major joints or 
two or more minor joint groups, or as 20 percent disabling when 
show by x-ray evidence of the involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The Veteran is not entitled to an evaluation under Diagnostic 
Code 5003 in this case.  Both Diagnostic Code 5003 and 5242 rate 
a veteran's disability based on limitation of motion.  The 
Board's assignment of the initial staged 20 and 40 percent 
ratings for the entire period of time covered by the appeal for 
Veteran's lumbar spine DDD contemplates his limitation of motion.  
His 40 percent rating was assigned based on limitation of motion 
and prior to December 17, 2008, the Veteran had limitation of 
motion with reports of pain.  Moreover, a 20 percent schedular 
evaluation is the highest rating available under Diagnostic Code 
5003.  Any attempt to assign the Veteran a separate rating under 
Diagnostic Code 5003 would constitute impermissible pyramiding.  
38 C.F.R. § 4.14.

The Board has also considered whether separate ratings are 
warranted for any neurologic abnormalities, to include bowel or 
bladder impairments, associated with the Veteran's service-
connected lumbar spine disability.  As noted above, the Veteran 
was awarded separate 10 percent evaluations for left and right 
lower extremity sciatica.  See April 2009 rating decision.  To 
date, the Veteran has not expressed disagreement with the 
disability ratings or effective dates assigned for the left and 
right lower extremity sciatica with complex sensory deficits.  
Therefore, these issues are not before the Board for appellate 
consideration at this time.  Moreover, the evidence does not show 
that the Veteran has bowel or bladder impairment.  

The Board has also considered the guidance of 38 C.F.R. §§4.40, 
4.45, 4.59, and Deluca.  The Board acknowledges that the 
Veteran's service-connected lumbar spine disability is manifested 
by objective medical evidence of painful, decreased range of 
motion, tenderness, spasm, and fatigue.  The Board further 
acknowledges that the June 2006 VA C&P examiner stated that the 
DeLuca criteria, including an increase in pain in functional 
capacity, "could" increase limitation of range of motion, but 
the examiner was unable to determine the degree of change without 
resort to mere speculation.  However, the examiner did not find 
any additional limitation of motion due to pain on repetitive 
use.  The December 2008 examiner did find an additional loss of 
range of motion, particularly on forward flexion and extension 
following three repetitions and the RO assigned the highest 
schedular rating that can be assigned on the basis on limitation 
of motion.

In the Board's opinion, the Veteran's currently assigned initial 
staged disability ratings (i.e., 20 percent prior to December 17, 
2008 and 40 percent thereafter) contemplate the Veteran's 
functional loss due to painful, decreased range of motion, 
tenderness, spasm, and fatigue, particularly where as here the 
June 2006 examiner could not speculate as to the additional range 
of motion that could be lost on flare up and no additional range 
of motion was lost on repetitive use.  

Prior to December 17, 2008, the Veteran's symptoms did not more 
nearly approximate the criteria for the next higher evaluation as 
there is no evidence of forward flexion that more nearly 
approximates 30 degrees, ankylosis, or IVDS of sufficient 
severity.  Similarly, there is no indication that the Veteran's 
symptoms more nearly approximate the criteria for the next higher 
evaluation from December 17, 2008 since there is no evidence of 
ankylosis or IVDS of sufficient severity.    

The Veteran has reported that he cannot work after a major flare 
up until the narcotics are out of his system and that he missed 
eight to ten days of work.  However, the Board finds that the 
manifestations of the Veteran's service-connected lumbar spine 
DDD are not unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  His signs and symptoms as discussed above fit within 
the schedular criteria.  Moreover, the assignment of a staged 20 
and 40 percent schedular disability ratings shows that the 
Veteran has commensurate industrial impairment.  See also, 38 
C.F.R. § 4.1 (2010) (noting that the percentage ratings represent 
as far as can be practically determined the average impairment in 
earning capacity resulting from service-related diseases and 
injuries and their residual conditions in civilian occupations).  
As there is no indication in the record as to why the Veteran's 
case is not appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case.

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether a veteran 
is entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

It was noted in June 2006 that the Veteran was an unemployed air 
traffic controller.  However, the examiner at that time stated 
the Veteran was independent in his activities of daily living 
(ADLs) and that there was no general medical condition which 
would interfere with his employability or occupation.  A careful 
reading of the examination report suggested that the Veteran was 
unemployed not because of his service-connected lumbar spine DDD, 
but because he was recently discharged from service and had not 
yet found employment.  Subsequent treatment records and 
statements provided by the Veteran revealed that he works full-
time as an air traffic controller.  While the Veteran expressed 
concerns about his continued employment as a result of the 
severity of his service-connected lumbar spine DDD, he has not 
alleged that he was unemployable during the course of the appeal 
due to this disability.  Therefore, TDIU is not raised by the 
record.

In summary, the Board finds that the currently assigned 20 
percent schedular evaluation for the Veteran's service-connected 
lumbar spine DDD is proper for the period of time covered by the 
appeal prior to December 17, 2008.  The Board also finds the 
Veteran's 40 percent schedular evaluation for service-connected 
lumbar spine DDD from December 17, 2008 to be proper.  The 
Veteran, however, is not entitled to an evaluation in excess of 
the currently assigned disability ratings for any period of time 
covered by the appeal under any set of rating criteria.

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claims for 
lumbar spine DDD, the Veteran is challenging the initial 
evaluations assigned following the grant of service connection.  
In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, because the Board finds that the Veteran's 
claim has been substantiated, additional notice is not required.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran was afforded VA examinations in 
connection with the current claim.  These examinations evaluated 
the Veteran's disabilities in conjunction with his prior history 
and described them in sufficient detail so the Board's evaluation 
of them was an informed one.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007). 

The Board notes that the Veteran requested VA to obtain private 
treatment records on his behalf in support of the current claim 
from the North Mississippi Pain Management Center.  Efforts to 
obtain these records were unsuccessful in part because the letter 
requesting these records was returned for having an insufficient 
address.  The Veteran was subsequently notified of this issue in 
a letter dated October 2007 and advised to provide additional 
information to assist VA in obtaining these records.  The Veteran 
provided no additional information in response to the October 
2007 letter.  Thus, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An initial evaluation of 20 percent for lumbar spine degenerative 
disc disease, but not higher, is granted for the entire period of 
time covered by the appeal prior to December 17, 2008.

An initial evaluation in excess of 40 percent for lumbar spine 
degenerative disc disease is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


